Exhibit 10.6

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of July
14, 2020, by and between Thomas Sedlak (the “Executive”) and Precision
Industries, Inc., a Pennsylvania corporation (the “Company”).

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

1.Term. The Executive’s employment hereunder shall be effective as of the date
hereof (the “Effective Date”) and shall continue until July 14, 2025 (the
“Termination Date”), unless terminated earlier pursuant to Section 5 of this
Agreement.  The Executive and the Live Ventures CEO (as defined below) shall
meet and confer at least nine months prior to the Termination Date to discuss
any extension and/or modifications to the term of the Agreement (the “Renewal
Terms”) and, during the time between such date and the date that is 180 days
prior to the Termination Date, determine whether to allow this Agreement to
expire in accordance with its terms or reach mutual agreement on the Renewal
Terms.  The period during which the Executive is employed by the Company
hereunder is hereinafter referred to as the “Employment Term”.  

2.Position and Duties.

2.1Position. During the Employment Term, the Executive shall serve as the Chief
Executive Officer of the Company, reporting to the Chief Executive Officer (the
“Live Ventures CEO”) of Live Ventures Incorporated (“Live Ventures”), the parent
of the Company. In such position, the Executive shall have such duties,
authority, and responsibilities as shall be determined from time to time by the
Live Ventures CEO, which duties, authority, and responsibilities are consistent
with the Executive’s position. The Executive shall, if requested, also serve as
a member of the board of directors of the Company (the “Board”) or as an officer
or director of any affiliate of the Company for no additional compensation.

2.2Duties. During the Employment Term, the Executive shall devote substantially
all of Executive’s business time and attention to the performance of the
Executive’s duties hereunder and will not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board. Notwithstanding the foregoing,
the Executive will be permitted to with the prior written consent of the Board
act or serve as a director, trustee, committee member, or principal of any type
of business, civic, or charitable organization as long as such activities are
disclosed in writing to the Live Ventures CEO, provided that such activities do
not interfere with the performance of the Executive’s duties and
responsibilities to the Company as provided hereunder, including, but not
limited to, the obligations set forth in Section 2 hereof.  

--------------------------------------------------------------------------------

Notwithstanding the foregoing, during the Employment Term, the Executive shall
be permitted, and does not require the prior written consent of the Board, to
continue or expand his passive ownership and operation of farm and/or real
estate holdings, which consist of the Executive acting merely and in a customary
role as a landlord and which role shall not interfere in the performance of
Executive’s duties hereunder.

3.Place of Performance. The principal place of Executive’s employment shall be
the Company’s principal executive office currently located at 99 Berry Rd,
Washington, Pennsylvania 15301; provided that, the Executive may be required to
travel on Company business during the Employment Term.

4.Compensation.

4.1Base Salary. The Company shall pay the Executive an annual base salary of
$275,000 in periodic installments in accordance with the Company’s customary
payroll practices and applicable wage payment laws. On each anniversary date of
the date of this Agreement during the Employment Term, the Executive’s annual
base salary shall be increased by 3.5%.  The Executive’s annual base salary, as
in effect from time to time, is hereinafter referred to as “Base Salary”.

4.2Annual Bonus. A performance bonus, if any, shall be paid following written
confirmation of achievement of the Annual Bonus by Live Ventures’ Chief
Financial Officer annually (“Annual Bonus”) and within 90 days of the Company’s
fiscal year end in accordance with the terms of this Section 4.2:

 

EBITDA Excess

 

Bonus Amount

Equal to or greater than $0 and less than $1.0 million

 

10.0% of EBITDA Excess

 

 

 

Equal to or greater than $1.0 million and less than $2.0 million

 

12.5% of EBITDA Excess

 

 

 

Equal to or greater than $2.0 million

 

15.0% of EBITDA Excess

 

“Base EBITDA” means, for the particular period described below:

 

 

Time Period

 

Base EBITDA

90 days after the date hereof through 90 days after First  Anniversary of the
date hereof

 

$6,000,000

 

 

 

2

 

--------------------------------------------------------------------------------

91 days after 1st Anniversary of the date hereof through 90

days after Second Anniversary of the date hereof

 

$6,550,000

 

 

 

91 days after 2nd Anniversary of the date hereof through 90 days after Third
Anniversary of the date hereof

 

$7,400,000

 

 

 

91 days after 3rd  Anniversary of the date hereof through 90 days after Fourth
Anniversary of the date hereof

 

$8,200,000

 

 

 

91 days after 4th  Anniversary of the date hereof through 90 days after Fifth
Anniversary of the date hereof

 

$8,800,000

 

 

 

Any Annual Bonus is calculated incrementally.  For example purposes only, assume
that as of 91 days after the Third Anniversary, the Company generates $11.0
million of EBITDA. As a result, there is $2.8 million of EBITDA Excess.  The
Executive would be entitled to an Annual Bonus equal to $345,000 ($100,000 plus
$125,000 plus $120,000).  In the event that the Agreement is extended by mutual
agreement pursuant to Section 1, each time the Agreement is extended, the
Executive and the Live Ventures CEO shall meet any discuss in good faith any
changes to the Base EBITDA for purposes of calculating Executive’s Annual
Bonus.  If the Employment Term does not exceed 90 days after the Fifth
Anniversary, Executive shall receive a pro-rated portion of the Annual
Bonus.    

 

“EBITDA” means with respect to each Annual Bonus, operating earnings adjusted to
exclude special items and impairments (such special items and impairments to be
mutually agreed upon by the Executive and the Live Ventures CEO, both parties
agreeing to act reasonably), interest, income tax expense and benefits,
depreciation, management fees paid by the Company to Live Ventures, if any,
payment of any bonuses by the Company to Executive in connection with EBITDA
targets, capitalization of fixed assets, and amortization that are directly
related to the operations of the Company’s business.  The calculation of EBITDA
shall be consistent throughout the Employment Term.  

 

“EBITDA Excess” means the actual amount of EBITDA in excess of the Base EBITDA.

4.3Fringe Benefits and Perquisites. During the Employment Term, the Executive
shall be entitled to fringe benefits and perquisites (including but not limited
to any applicable benefits related to health, dental, vision, life, disability,
retirement, etc.) consistent with the practices of the Company and governing
benefit plan requirements (including plan eligibility provisions), and to the
extent the Company provides similar benefits or perquisites (or both) to
similarly situated executives of the Company.  Notwithstanding the foregoing,
during the Employment Term, the Company shall provide the Executive with (i) a
vehicle allowance of $1,400 dollars per month, (ii) an allowance of

3

 

--------------------------------------------------------------------------------

$4,000 to contribute towards the purchase and/or lease of any vehicle that will
be used as the Executive’s primary vehicle, (iii) an allowance of $400 per month
to contribute towards the premiums of a $4.0 million life insurance policy;
provided, however, that the Company shall have the option of purchasing
additional coverage on such policy (the “Additional Coverage”) provided that the
Company is named as the beneficiary of such Additional Coverage and pays the
premiums associated with such Additional Coverage, (iv) an allowance of up to
$500 per month to contribute towards the purchase by the Executive of a
long-term disability insurance policy providing a disability benefit of at least
80% of the Executive’s Base Salary, and (v) an annual contribution (as
determined under a Deferred Compensation Agreement between the Company and
Executive) equal to 15% of the Executive’s annual Base Salary; (each
individually referred to as an “Executive Fringe Benefit”).  

4.4Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or terminate any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.

4.5Vacation; Paid Time Off. During the Employment Term, the Executive shall be
entitled to five weeks of paid vacation day per calendar year (prorated for
partial years) in accordance with the Company’s vacation policies, as in effect
from time to time.

4.6Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

4.7Clawback and Forfeiture Provisions. Notwithstanding any other provisions in
this Agreement to the contrary, any incentive-based or other compensation paid
to the Executive under this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any law, government regulation,
or stock exchange listing requirement will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation, or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).  In the event that the Executive materially breaches any
of the covenants in Sections 8 or 9, whether during or following his term of
employment, the right to any incentive-based or deferred compensation payable to
the Executive under this Agreement, or any other agreement or arrangement, and
which has not yet been paid or distributed, shall be forfeited
immediately;  provided however, that such forfeiture shall not limit recovery of
damages that exceed the amount of any such forfeiture.

4

 

--------------------------------------------------------------------------------

5.Termination of Employment. The Employment Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least 60 days advance written
notice of any termination of the Executive’s employment. On termination of the
Executive’s employment during the Employment Term, the Executive shall be
entitled to the compensation and benefits described in this Section 5 and shall
have no further rights to any compensation or any other benefits from the
Company or any of its affiliates.

5.1Provision of Written Notice of Intention Not to Extend or For Cause.

(a)The Executive’s employment hereunder may be terminated upon either party
providing written notice of its intention not to extend the term of the
Agreement in accordance with Section 1 or by the Company for Cause. If the
Executive’s employment is terminated upon either party providing written notice
of its intention not to extend the term of the Agreement  in accordance with
Section 1 or by the Company for Cause, the Executive shall be entitled to
receive:

(i)any accrued but unpaid Base Salary and accrued but unused vacation which
shall be paid on the pay date immediately following the Termination Date (as
defined below) in accordance with the Company's customary payroll procedures;

(ii)reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

(iii)such employee benefits, if any, to which the Executive may be entitled
under the Company’s employee benefit plans as of the Termination Date; provided
that, in no event shall the Executive be entitled to any payments in the nature
of severance or termination payments except as specifically provided herein.

Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts”.

(b)For purposes of this Agreement, “Cause” shall mean:

(i)the Executive’s failure to comply with any valid and legal directive of the
Live Ventures CEO;

(ii)the Executive’s engagement in illegal conduct or misconduct, which is, in
each case, injurious to the Company Group (as defined below) or their respective
affiliates;

5

 

--------------------------------------------------------------------------------

(iii)the Executive’s conviction of or plea of guilty or nolo contendere for
embezzlement, misappropriation, or fraud, whether or not related to the
Executive’s employment with the Company;

(iv)the Executive’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude;

(v)the Executive’s violation of the written policies or codes of conduct of the
Company, including written policies related to discrimination, harassment,
performance of illegal or unethical activities, and ethical misconduct;

(vi)the Executive’s violation of the provisions in Section 9 hereof;

(vii)the Executive’s material breach of any material obligation under this
Agreement or any other written agreement between the Executive and the Company;
or

(viii)the Executive’s engagement in conduct that brings or is reasonably likely
to bring the Company of Live Ventures negative publicity or into public
disgrace, embarrassment, or disrepute.

Except for a failure, breach, or refusal which, by its nature, cannot reasonably
be expected to be cured, the Executive shall have 10 business days from the
delivery of written notice by the Company within which to cure any acts
constituting Cause; provided however, that, if the Company reasonably expects
irreparable injury from a delay of five business days, the Company may give the
Executive notice of such shorter period within which to cure as is reasonable
under the circumstances, which may include the termination of the Executive’s
employment without notice and with immediate effect.  

5.2Without Cause. The Employment Term and the Executive’s employment hereunder
may be terminated by the Company without Cause. In the event of such
termination, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive’s compliance with Section 6, Section 8, Section 9, and
Section 10 of this Agreement and the Executive’s execution of a release of
claims in favor of the Company Group and their respective officers and directors
in a form provided by the Company (the “Release”), the Executive shall be
entitled to receive the following:

(a)continued Base Salary for nine months following the Termination Date payable
in equal installments in accordance with the Company’s normal payroll practices;
and

(b)a payment equal to the product of (i) the Annual Bonus, if any, that the
Executive would have earned for the fiscal year in which the Termination Date
(as determined in accordance with Section 5.6) occurs based on achievement of
the applicable performance goals for such year and (ii) a fraction, the
numerator of which

6

 

--------------------------------------------------------------------------------

is the number of days the Executive was employed by the Company during the year
of termination and the denominator of which is the number of days in such year
(the “Pro-Rata Bonus”). This amount shall be paid on the date that annual
bonuses are paid to similarly situated executives and in any event within the
90-day period specified in Section 4.2 above.

5.3[Intentionally left blank.]  

5.4Death or Disability.

(a)The Executive’s employment hereunder shall terminate automatically on the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.

(b)If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the Accrued Amounts.  Notwithstanding any other provision contained
herein, all payments made in connection with the Executive’s Disability shall be
provided in a manner which is consistent with federal and state law.

(c)For purposes of this Agreement, “Disability” shall mean the Executive’s
inability, due to physical or mental incapacity, to perform the essential
functions of the Executive’s job, for 90 days out of any 365-day period.  Any
question as to the existence of the Executive’s Disability as to which the
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.

5.5Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.4(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 25. The Notice of
Termination shall specify:

(a)The termination provision of this Agreement relied upon;

(b)To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated; and

(c)The applicable Termination Date.

7

 

--------------------------------------------------------------------------------

5.6Termination Date. The Executive's “Termination Date” shall be:

(a)If the Executive’s employment hereunder terminates on account of the
Executive's death, the date of the Executive's death;

(b)If the Executive's employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

(c)If the Company terminates the Executive’s employment hereunder for Cause, the
date the Notice of Termination is delivered to the Executive;

(d)If the Company terminates the Executive’s employment hereunder without Cause,
the date specified in the Notice of Termination; or

(e)If the Employment Term is not extended in accordance with the terms hereof,
the Executive’s last day of employment with the Company.

5.7Resignation of All Other Positions. On termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the Board (or a committee thereof) of the Company or any of its affiliates.

6.Change in Control Bonus.  In the event of a Change of Control (as defined
below) and within six months after the consummation of such Change of Control
Executive’s employment is terminated by the Company for any reason other than
Cause, death, or disability, then the Company shall pay the Executive an amount
equal to Executive’s Base Salary in effect at the time for a period equal to 24
months within 10 business days following such termination.  

For purposes of this Agreement, “Change in Control” means (i) the sale, lease,
exchange, transfer or other disposition, including the disposition of the
Company through bankruptcy proceedings (other than liens and encumbrances
created in the ordinary course of business, including liens or encumbrances to
secure indebtedness for borrowed money that are approved by the Company’s Board
of Directors,) of all or substantially all of the Company’s property and assets;
provided that any sale, lease, exchange or other disposition of property or
assets exclusively between or among the Company and any direct or indirect
subsidiary or subsidiaries of the Company shall not be deemed a “Change of
Control”; and (ii) the merger, consolidation, business combination, or other
similar transaction of the Company with any other entity; provided,
however, that a merger, consolidation, business combination, or other similar
transaction that would result in (1) the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than 50% of the total voting power
represented by the voting securities of the surviving entity and (2) more than
50% of the total number of outstanding shares of the surviving entity’s capital
stock, in the case of clauses (1) and (2) above as outstanding immediately after
such merger, consolidation, business combination, or other similar transaction,
and the stockholders of the Company immediately prior to the merger,
consolidation, business combination, or other similar transaction own voting
securities of the

8

 

--------------------------------------------------------------------------------

Company, the surviving entity or its parent immediately following the merger,
consolidation, business combination, or other similar transaction in
substantially the same proportions (vis a vis each other) as such stockholders
owned the voting securities of the Company immediately prior to the transaction
shall not be deemed a “Change of Control”, and solely for purposes of this
proviso, so long as there is no (i) material reduction, without Executive’s
consent, of the Executive’s base salary, unless the reduction is generally
applicable to substantially all senior executives of the Company, (ii) material
reduction on an aggregate basis of the benefits provided to the Executive under
the Company’s benefits plans, unless the reduction is generally applicable to
substantially all senior executives of the Company, (iii) substantial diminution
in the Executive’s authority or duties that is materially inconsistent with his
position of Chief Executive Officer prior to such Change of Control without the
Company’s consent; and (iv) relocation of more than 50 miles from the Company’s
principal place of work that also increases the commute from the Company’s
principal residence by more than 50 miles.  

7.Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company.

8.Confidential Information. The Executive understands and acknowledges that
during the Employment Term, the Executive will have access to and learn about
Confidential Information, as defined below.

8.1Confidential Information Defined.

(a)Definition.

For purposes of this Agreement, “Confidential Information" includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, device configurations, embedded data, compilations,
metadata, technologies, manuals, records, articles, systems, material, sources
of material, supplier information, vendor information, financial information,
results, accounting information, accounting records, legal information,
marketing information, advertising information, pricing information, credit
information, design information, payroll information, staffing information,
personnel information, employee lists, supplier lists, vendor lists,
developments, reports, internal controls, security procedures, graphics,
drawings, sketches, market studies, sales information, revenue, costs, formulae,
notes, communications, algorithms, product plans, designs, styles, models,
ideas, audiovisual programs, inventions, unpublished patent applications,
original works of authorship,

9

 

--------------------------------------------------------------------------------

discoveries, experimental processes, experimental results, specifications,
customer information, customer lists, client information, client lists,
manufacturing information, factory lists, distributor lists, and buyer lists of
the Company Group or its businesses or any existing or prospective customer,
supplier, investor or other associated third party, or of any other person or
entity that has entrusted information to the Company Group in confidence.

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

The Executive understands and agrees that Confidential Information includes
information developed by Executive in the course of employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive's behalf.

(b)Company Creation and Use of Confidential Information.

The Executive understands and acknowledges that the Company Group has invested,
and continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of its businesses. The Executive understands and acknowledges that as
a result of these efforts, the Company Group has created, and continues to use
and create Confidential Information. This Confidential Information provides the
Company Group with a competitive advantage over others in the marketplace.

(c)Disclosure and Use Restrictions.

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company Group) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company Group and, in any event, not to
anyone outside of the direct employ of the Company Group except as required in
the performance of the Executive’s authorized employment duties to the Company
or with the prior consent of the Live Ventures CEO acting on behalf of the
Company Group in each instance (and then, such disclosure shall be made only
within the limits and to the extent of such duties or consent); and (iii) not to
access or use any Confidential Information, and not to copy any documents,
records, files, media, or other resources containing

10

 

--------------------------------------------------------------------------------

any Confidential Information, or remove any such documents, records, files,
media, or other resources from the premises or control of the Company Group,
except as required in the performance of the Executive’s authorized employment
duties to the Company or with the prior consent of the Live Ventures CEO acting
on behalf of the Company Group in each instance (and then, such disclosure shall
be made only within the limits and to the extent of such duties or consent).

Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation, or order. The Executive shall promptly provide
written notice of any such order to the Live Ventures CEO.

(d)Permitted Disclosures. Nothing herein shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation, or order.
The Executive shall promptly provide written notice of any such order to the
Live Ventures CEO.

9.Restrictive Covenants.

9.1Acknowledgement. The Executive understands that the nature of the Executive’s
position gives the Executive access to and knowledge of Confidential Information
and places the Executive in a position of trust and confidence with the Company.
The Executive understands and acknowledges that the intellectual and other
services the Executive provides to the Company are unique, special, or
extraordinary.  The Executive further understands and acknowledges that the
Company’s ability to reserve these for the exclusive knowledge and use of the
Company is of great competitive importance and commercial value to the Company,
and that improper use or disclosure by the Executive is likely to result in
unfair or unlawful competitive activity.

9.2Non-Competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for two years, beginning on the last
day of the Executive’s employment with the Company, regardless of the reason for
the termination and whether employment is terminated at the option of the
Executive or the Company, the Executive agrees and covenants not to engage in
Prohibited Activity within the United States.

For purposes of this Section 9, “Prohibited Activity” is activity in which the
Executive contributes the Executive's knowledge, directly or indirectly, in
whole or in part, as an employee, employer, owner, operator, manager, advisor,
consultant, agent, employee, partner, director, stockholder, officer, volunteer,
intern, or any other similar capacity to an entity engaged in the same or
similar business as the Company, including those engaged in the business of
fabricating or supplying, directly or indirectly, prefinished specialty steel

11

 

--------------------------------------------------------------------------------

products. Prohibited Activity also includes activity that may require or
inevitably requires disclosure of trade secrets, proprietary information, or
Confidential Information.

This Section 9 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Live Ventures CEO.

9.3Non-Solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company, or attempt
to do so, for two years, beginning on the last day of the Executive’s employment
with the Company.

9.4Non-Solicitation of Customers. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
the Executive will have access to and learn about much or all of the Company's
customer information. “Customer Information” includes, but is not limited to,
names, phone numbers, addresses, email addresses, order history, order
preferences, chain of command, decisionmakers, pricing information, and other
information identifying facts and circumstances specific to the customer and
relevant to sales and/or services.

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

The Executive agrees and covenants, for two years, beginning on the last day of
the Executive’s employment with the Company, not to directly or indirectly
solicit, contact (including but not limited to email, regular mail, express
mail, telephone, fax, instant message, or social media), attempt to contact, or
meet with the Company’s current, former, or prospective customers for purposes
of offering or accepting goods or services similar to or competitive with those
offered by the Company.

10.Non-Disparagement. The Executive agrees and covenants that the Executive will
not at any time make, publish, or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company Group, or any Company Group affiliates, businesses,
employees, officers, and existing and prospective customers, suppliers,
investors and other associated third parties.  “Company Group” means,
collectively, the Company, Live Ventures, and any of their respective direct or
indirect subsidiaries or affiliates.

This Section 10 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order.

12

 

--------------------------------------------------------------------------------

11.Acknowledgement. The Executive acknowledges and agrees that the services to
be rendered by the Executive to the Company are of a special and unique
character; that the Executive will obtain knowledge and skill relevant to the
Company's industry, methods of doing business and marketing strategies by virtue
of the Executive's employment; and that the restrictive covenants and other
terms and conditions of this Agreement are reasonable and reasonably necessary
to protect the legitimate business interest of the Company.

The Executive further acknowledges that the benefits provided to the Executive
under this Agreement, including the amount of the Executive's compensation,
reflects, in part, the Executive's  obligations and the Company's rights under
Section 8, Section 9, and Section 10 of this Agreement; that the Executive has
no expectation of any additional compensation, royalties, or other payment of
any kind not otherwise referenced herein in connection herewith; and that the
Executive will not suffer undue hardship by reason of full compliance with the
terms and conditions of Section 8, Section 9, and Section 10 of this Agreement
or the Company's enforcement thereof.

12.Remedies. In the event of a breach or threatened breach by the Executive of
Section 8, Section 9, or Section 10 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, and that money damages would not afford an adequate remedy,
without the necessity of showing any actual damages, and without the necessity
of posting any bond or other security.   In the event of a breach or threatened
breach by the Company Group of Section 9, the Company Group hereby consents and
agrees that the Executive shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, and that money damages would not afford an adequate remedy,
without the necessity of showing any actual damages, and without the necessity
of posting any bond or other security.  The aforementioned equitable relief
shall be in addition to, not in lieu of, legal remedies, monetary damages, or
other available forms of relief.  

13.Proprietary Rights.

13.1Work Product. The Executive acknowledges and agrees that all right, title,
and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials, and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived, or reduced to practice by the Executive individually or jointly with
others during the Employment Term and relate in any way to the business or
contemplated business, products, activities, research, or development of the
Company or result from any work performed by the Executive for the Company (in
each case, regardless of when or where prepared or whose equipment or other
resources is used in preparing the same), all rights and claims related to the
foregoing, and all printed, physical and electronic copies, and other tangible
embodiments thereof (collectively, “Work Product”), as well as any and all
rights in and to US and foreign (a) patents, patent disclosures and inventions
(whether patentable or not), (b) trademarks, service marks, trade dress, trade
names, logos,

13

 

--------------------------------------------------------------------------------

corporate names, and domain names, and other similar designations of source or
origin, together with the goodwill symbolized by any of the foregoing, (c)
copyrights and copyrightable works (including computer programs), mask works,
and rights in data and databases, (d) trade secrets, know-how, and other
confidential information, and (e) all other intellectual property rights, in
each case whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world (collectively, “Intellectual Property Rights”), shall be the sole
and exclusive property of the Company.

For purposes of this Agreement, Work Product includes, but is not limited to,
Company Group information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.

13.2Work Made for Hire; Assignment. The Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
"work made for hire" as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
the Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive's entire right, title, and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim, and recover for all past, present, and future infringement,
misappropriation, or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company's rights, title, or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.

13.3Further Assurances; Power of Attorney. During and after the Employment Term,
the Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments, and
other documents and instruments as shall be requested by the Company. The
Executive hereby irrevocably grants the Company power of attorney to execute and
deliver any such documents on the Executive's behalf in the Executive’s name and
to do all other lawfully permitted acts to transfer the Work Product to the
Company and further the transfer, prosecution, issuance, and maintenance of all
Intellectual

14

 

--------------------------------------------------------------------------------

Property Rights therein, to the full extent permitted by law, if the Executive
does not promptly cooperate with the Company's request (without limiting the
rights the Company shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be affected by the
Executive's subsequent incapacity.

13.4No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
the Executive by the Company.

14.Security.

14.1Security and Access. The Executive agrees and covenants (a) to comply with
all Company Group security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, internet, social media and instant messaging systems, computer systems,
email systems, computer networks, document storage systems, software, data
security, encryption, firewalls, passwords and any and all other Company Group
facilities, IT resources and communication technologies (“Facilities and
Information Technology Resources”); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and (iii)
not to access or use any Facilities and Information Technology Resources in any
manner after the termination of the Executive's employment by the Company,
whether termination is voluntary or involuntary. The Executive agrees to notify
the Company promptly in the event the Executive learns of any violation of the
foregoing by others, or of any other misappropriation or unauthorized access,
use, reproduction, or reverse engineering of, or tampering with any Facilities
and Information Technology Resources or other Company Group property or
materials by others.

14.2Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company's request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company Group property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, fax machines, equipment,
speakers, webcams, manuals, reports, files, books, compilations, work product,
email messages, recordings, thumb drives or other removable information storage
devices, hard drives, and data and all Company Group documents and materials
belonging to the Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or Work Product,
that are in the possession or control of the Executive, whether they were
provided to the Executive by the Company Group or any of its business associates
or created by the Executive in connection with the Executive’s employment by the
Company; and (ii) delete or destroy all copies of any such documents and
materials not returned to the Company that remain in the Executive’s possession
or control, including those stored on any non-Company Group devices, networks,
storage locations, and media in the Executive's possession or control.

15

 

--------------------------------------------------------------------------------

15.Publicity. The Executive hereby irrevocably consents to any and all uses and
displays, by the Company Group and its agents, representatives and licensees, of
the Executives name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
Employment Term, for all legitimate commercial and business purposes of the
Company Group (“Permitted Uses”) without further consent from or royalty,
payment, or other compensation to the Executive. The Executive hereby forever
waives and releases the Company Group and its directors, officers, employees,
and agents from any and all claims, actions, damages, losses, costs, expenses,
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the Employment Term, arising directly or
indirectly from the Company Group’s and its agents’, representatives’, and
licensees’ exercise of their rights in connection with any Permitted Uses.

16.Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the State of Nevada without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of Nevada, county of Clark. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

17.Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

18.Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by another officer of the Company as designated in
writing by the Live Ventures CEO. No waiver by either of the parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other party hereto shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power, or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power, or privilege.

19.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

16

 

--------------------------------------------------------------------------------

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

20.Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

21.Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

22.Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.

23.Notification to Subsequent Employer. When the Executive’s employment with the
Company terminates, the Executive agrees to notify any subsequent employer of
the restrictive covenants sections contained in this Agreement.

24.Successors and Assigns. This Agreement is personal to the Executive and shall
not be assigned by the Executive. Any purported assignment by the Executive
shall be null and void from the initial date of the purported assignment. The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Company and permitted successors and assigns.

25.Section 409A Compliance.

(a)This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended ("Section 409A"), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible.  For
purposes of Section 409A, each installment payment provided under this Agreement
shall be

17

 

--------------------------------------------------------------------------------

treated as a separate payment.  Any payments to be made under this Agreement in
connection with a termination of employment shall only be made if such
termination of employment constitutes a "separation from service" under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.

(b)Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, he is a "specified employee", determined
in accordance with Section 409A, any payments and benefits provided under this
Agreement that constitute "nonqualified deferred compensation" subject to
Section 409A, that are provided to the Executive on account of his separation
from service, shall not be paid until the first payroll date to occur following
the six-month anniversary of the Executive's termination date (“Specified
Employee Payment Date”). The aggregate amount of any payments that otherwise
would have been made during such six-month period shall be paid in a lump sum on
the Specified Employee Payment Date without interest and thereafter, any
remaining payments shall be paid without delay in accordance with their original
schedule. If the Executive dies before the Specified Employee Payment Date, any
delayed payments shall be paid to the Executive's estate in a lump sum within
two weeks of the Executive's death.

26.Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by overnight
carrier or electronic mail to the parties at the addresses set forth below (or
such other addresses as specified by the parties by like notice):

If to the Company:

Precision Industries Inc.

c/o Live Ventures Incorporated

325 E. Warm Springs Road, Suite 102

Las Vegas, Nevada 89119

Attn:  Jon Isaac, President and CEO

Email:  jisaac@isaac.com

If to the Executive:

Thomas Sedlak

87 Porter Hill Road

Washington, Pennsylvania 15301

 

27.Representations of the Executive. The Executive represents and warrants to
the Company that:

(a)The Executive’s acceptance of employment with the Company and the performance
of duties hereunder will not conflict with or result in a violation of, a

18

 

--------------------------------------------------------------------------------

breach of, or a default under any contract, agreement, or understanding to which
the Executive is a party or is otherwise bound.

(b)The Executive’s acceptance of employment with the Company and the performance
of duties hereunder will not violate any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer.

28.Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.

29.Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

30.Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT THE EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF THE EXECUTIVE'S
CHOICE BEFORE SIGNING THIS AGREEMENT.

(Remainder of this page intentionally left blank; signatures begin on the next
page.)




19

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PRECISION INDUSTRIES, INC.

 

 

By:__/s/ Jon Isaac_________________

Name: Jon Isaac

Title: President

 

 

EXECUTIVE

 

Signature: ___/s/ Thomas Sedlak_____________

Print Name: Thomas Sedlak

 

 

 

 

20

 